Memorandum: The parties having waived a jury, the trial justice was faced with an issue of fact, the solution of which depended largely upon the credibility to be given to the various witnesses. The record discloses ample evidence upon which to sustain the finding that respondents were not guilty of negligence which was the proximate cause of appellant’s injuries. We find no justification for the aspersions reflecting upon the integrity of respondents’ attorney as contained in Point III of appellant’s brief, and we therefore direct that it be expunged therefrom. All concur. (Appeal from a judgment adjudging plaintiff to have no cause of action and dismissing the complaint, in an automobile negligence action. One order denies motion for a new trial; the second order denies plaintiff’s motion for a new trial on the ground of false testimony by a material witness and newly discovered evidence.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ. [See 280 App. Div. 910.]